tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date date number release date legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers uil this letter supersedes our letter dated july 19xx this is a final_determination with respect to your non-private foundation status under sec_509 of the internal_revenue_code in our letter dated july 19xx we classified you as other than a private_foundation by being described under code sec_509 and sec_170 we have determined based on additional review that your non-private foundation status should remain unchanged accordingly this letter supersedes our prior letter and confirms your non-private foundation status as a public charity described under code sec_509 and sec_170 a vi effective as of july 19xx your exempt status under sec_501 a of the internal_revenue_code as an organization described in sec_501 remains in effect grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records processing of tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 5t day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a lega y correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure signed form_6018 publication exempt_organization appeal procedures for unagreed issues nanette m downing director eo examinations internal_revenue_service date date org address certified mail - return receipt requested dear department of the treasury te_ge eo examinations fulton street brooklyn ny taxpayer_identification_number form tax_year s ended person to contactjld number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we propose modifying your foundation status under sec_509 of the internal_revenue_code code your exempt status under sec_501 c of the code is still in effect ifyou accept our findings take no further action we will issue a final letter modifying your foundation status if you do not agree with our proposed modification of your foundation status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date ofthis letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly letter rev catalog number r you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject ofthe technical_advice ifwe do not hear from you within days from the date ofthis letter we will process your case based on the recommendations shown in the report ofexamination if you do not protest this proposed determination within days from the date ofthis letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part ita declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court ofthe united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number r form 886a name oftaxpayer org department of the treasury internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx09 legend org - organization name xx - date whether org org is excluded from private_foundation_status because they are a publicly_supported_organization described in sec_509 of the internal_revenue_code the code facts org org was formed may 19xx the purpose for which org was founded is to conduct surveys and research relating to first amendment issues and to disseminate conclusions to the general_public on july 19xx they received tax exemption as a charitable_organization within the meaning of sec_501 c of the code and were classified as a publicly_supported_organization under sec_509 and sec_170 vi our records idrs show that at a later date org was reclassified to a publicly_supported_organization under sec_509 during the examination the sources of financial support were reviewed the organization receives financial support in the form of contributions and investment_income for the 4-year period prior to the year under examination the organization received the following support gifts grants contributions gross_receipts investment_income unrelated_business_income total support dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 c other than an organization described in sec_170 a other than clauses vii or viii this includes organizations described in sec_170 a vi of the code that normally receive a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public the treasury regulations treas regs sec_1_170a-9 further define an organization as publicly supported if it receive sec_33 percent of their total support from contributions made by the general_public sec_509 sec_170 a vi of the code describe an organization which normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public income_tax regulations sec_1_170a-9 states in part that in order to meet the support_test contributions from individuals and corporations are includable public support only to the extent that they do not exceed of the total support sec_509 of the code describes an organization that normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and form 886-a rev department of the treasury - internal_revenue_service page -1 form 886a name oftaxpayer org department of the treasury internal_revenue_service ex lanation of items schedule no or exhibit year period ended 20xx09 gross_receipts from admissions sales of merchandise performance of services that is related to the exempt_function and does not received more than one-third of its support in each taxable_year from the sum of gross_investment_income and unrelated_business_income taxpayer's position the organization has indicated their agreement to the proposed reclassification by signing form_6018 government's position of the dollar_figurein total support dollar_figure total contributions minus donor excess_contributions or constitutes support from contributions therefore organization meets the support_test of a b a vi of the dollar_figurein total support dollar_figureor constitutes support from contributions and dollar_figureor constitutes support from investment_income therefore organization meets the support_test of a since income_tax regulation sec_1_509_a_-6 states in part that if an organization is described in sec_509 and also in another paragraph of sec_509 it will be treated as described in sec_509 therefore the organization's foundation status should be modified from an organization described in sec_509 to an organization described in sec_509 and sec_170 a vi of the code conclusion the organization's foundation status should be reclassified from a publicly_supported_organization described in sec_509 to an organization described in sec_509 and sec_170 a vi of the code the effective date of this modification will be october 20xx form 886-a rev department of the treasury - internal_revenue_service page -2
